MEMORANDUM ***
Heriberto Segura-Rivera, his wife Euttiquia Rosales-Juarez, and their daughter Maria Guadalupe Segura-Rosales, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ dismissal of their appeal from an immigration judge’s denial of their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional challenges, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001), and we deny the petition for review.
Petitioners contend that their constitutional rights were violated when they were not allowed to apply for suspension of deportation. This contention is without merit. Because petitioners were served with notices to appear in September 2000, when suspension of deportation relief was no longer available, petitioners were properly placed in removal proceedings. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107-08 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.